—In an action to recover damages for personal injuries, the plaintiff counterclaim-defendant Doris Balanta appeals from an order of the Supreme Court, Queens County (Glover, J.), dated April 18, 2000, which denied her motion for summary judgment dismissing the complaint insofar as asserted on behalf of the plaintiff Elaine Freire on the ground that she *448did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the motion of the plaintiff counterclaim-defendant for summary judgment, the plaintiff Elaine Freire came forward with sufficient admissible evidence to raise an issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (cf., Grossman v Wright, 268 AD2d 79). Summary judgment was thus properly denied. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.